EXHIBIT 10.1
 
EXECUTION COPY
 
 
 
 
 
SECURITIES PURCHASE AGREEMENT
 
Between
 
PACIFIC ETHANOL, INC.
 
and
 
LYLES UNITED, LLC
 
Dated March 18, 2008
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

 

     
Page
       
ARTICLE I
  PURCHASE AND SALE
1
 
1.1
  Issuance, Sale and Delivery of the Preferred Shares and Warrant at the Closing
1
 
1.2
 
Closing.
1
         
ARTICLE II
  REPRESENTATIONS AND WARRANTIES OF THE COMPANY
2
 
2.1
  Organization and Qualifications
2
 
2.2
  Certificate of Incorporation and Bylaws
2
 
2.3
  Corporate Power and Authority
2
 
2.4
  Authorization; Validity
2
 
2.5
  No Conflicts; No Violation
3
 
2.6
  Authorized Capital Stock
3
 
2.7
  Financial Statements
4
 
2.8
  No Undisclosed Liabilities
5
 
2.9
  Changes
5
 
2.10
  Litigation; Compliance with Law
7
 
2.11
  Proprietary Information of Third Parties
8
 
2.12
  Intellectual Property
8
 
2.13
  Assets
8
 
2.14
  Employee Benefit Plans
8
 
2.15
  Title to Properties; Encumbrances
9
 
2.16
  Insurance
9
 
2.17
  Taxes
9
 
2.18
  Loans and Advances
10
 
2.19
  Assumptions, Guaranties, Etc. of Indebtedness of Other Persons
10
 
2.20
  Approvals
10
 
2.21
 
Offering of the Preferred Shares
10
 
2.22
  Offering Exemption
10
 
2.23
  Brokers; Financial Advisors
11
 
2.24
  Transactions With Affiliates
11
 
2.25
  Employees
11
 
2.26
  Environmental and Safety Laws
12
 
2.27
  Foreign Corrupt Practices Act; USA Patriot Act
13
 
2.28
  Illegal or Unauthorized Payments; Political Contributions
13
 
2.29
  Pending Changes
13
 
2.30
  Investment Company Act
14
 
2.31
  Registration Rights
14
 
2.32
  Books and Records
14
 
2.33
  Disclosure
14
 
2.34
  Permits
14
 
2.35
  SEC and NASDAQ Matters.
15

 
 
 

--------------------------------------------------------------------------------

 
 

     
Page
       
ARTICLE III
  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER
15
 
3.1
  Representations and Warranties of the Purchaser
15
 
3.2
  Restricted Securities
16
 
3.3
  Legend
16
         
ARTICLE IV
  CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER AND THE COMPANY
17
 
4.1
  Conditions to the Purchaser’s Obligations at the Closing
17
 
4.2
  Conditions to the Company’s Obligations at the Closing
19
         
ARTICLE V
  COVENANTS OF THE COMPANY
20
 
5.1
  Reserve for Conversion Shares and Warrant Shares
20
 
5.2
  Corporate Existence
20
 
5.3
  Preservation of Property and Assets
20
 
5.4
  Properties, Business, Insurance
21
 
5.5
  Inspection, Consultation and Advice
21
 
5.6
  Restrictive Agreements Prohibited
21
 
5.7
  Transactions with Affiliates
21
 
5.8
  Payment of Taxes and Indebtedness
21
 
5.9
  Internal Accounting Controls
21
 
5.10
  Change of Operations
22
 
5.11
  Indemnity
22
 
5.12
  Compliance with Laws
22
 
5.13
  Use of Proceeds
22
 
5.14
  HSR Act Filings
22
 
5.15
  Stockholder Approval
23
 
5.16
  New Capital Expenditures
23
 
5.17
  Undertakings of the Company With Respect to Series A Preferred Stock
Transferees
23
         
ARTICLE VI
  MISCELLANEOUS
23
 
6.1
  Expenses
23
 
6.2
  Survival of Agreements
23
 
6.3
  Brokerage
23
 
6.4
  Parties in Interest
24
 
6.5
  Specific Performance
24
 
6.6
  Further Assurances
24
 
6.7
  Submission to Jurisdiction; Consent to Service of Process
24
 
6.8
  Notices
24
 
6.9
  Governing Law
25
 
6.10
  Entire Agreement
25
 
6.11
  Counterparts
25
 
6.12
  Amendments and Waivers
25
 
6.13
  Severability
25
 
6.14
  Titles and Subtitles; Interpretive Matters
25
 
6.15
  Facsimile Signatures
25
 
6.16
  Other Remedies
25
 
6.17
  Certain Defined Terms
26

 
 
 

--------------------------------------------------------------------------------

 
 
INDEX TO SCHEDULES
 

SCHEDULE 2.1   Organization   SCHEDULE 2.6   Authorized Capital Stock   SCHEDULE
2.7   Financial Statements   SCHEDULE 2.9   Changes   SCHEDULE 2.10   Litigation
  SCHEDULE 2.13   Assets   SCHEDULE 2.15   Title to Properties; Encumbrances  
SCHEDULE 2.19   Assumptions   SCHEDULE 2.26   Environmental Reports   SCHEDULE
2.31   Registration Rights   SCHEDULE 2.33   Disclosure   SCHEDULE 2.35   SEC
and NASDAQ Matters                   INDEX TO EXHIBITS               EXHIBIT A  
Form of Warrant   EXHIBIT B   Certificate of Incorporation (including the Series
A Certificate ofDesignations)   EXHIBIT C   Form of Series B Certificate of
Designations   EXHIBIT D   Form of Registration Rights Agreement   EXHIBIT E  
Form of Series A Preferred Stockholder Consent and Waiver   EXHIBIT F   Form of
Opinion of Company’s Counsel  

 
 
 

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT is made on the 18th day of March, 2008 (the
“Agreement”), by and between Pacific Ethanol, Inc., a Delaware corporation (the
“Company”), and Lyles United, LLC, a Delaware limited liability company (the
“Purchaser”).  Certain capitalized terms used herein are defined in Section 6.17
of this Agreement.
 
WHEREAS, the Purchaser desires to purchase, and the Company desires to issue and
sell, upon the terms and conditions stated in this Agreement, (i) 2,051,282
shares (the “Preferred Shares”) of the Company’s Series B Cumulative Convertible
Preferred Stock, par value $.001 per share (the “Series B Preferred Stock”), and
(ii) a warrant (the “Warrant”) in the form attached to this Agreement as Exhibit
A to acquire up to 3,076,923 shares (the “Warrant Shares”) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”).
 
NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
ARTICLE I
PURCHASE AND SALE
 
1.1    Issuance, Sale and Delivery of the Preferred Shares and Warrant at the
Closing.  At the Closing (as defined in Section 1.2), on the terms and subject
to the conditions of this Agreement, the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company,
2,051,282 Preferred Shares and (ii) a Warrant to purchase 3,076,923 Warrant
Shares, for the aggregate purchase price of $40,000,000.
 
1.2    Closing.
 
(a)    The Closing shall take place at 10:00 a.m. at the offices of Rutan &
Tucker, LLP, 611 Anton Blvd., Costa Mesa, California, on the Closing Date.  At
the Closing, the Company shall issue and deliver to the Purchaser a stock
certificate or certificates in definitive form, registered in the name of the
Purchaser, representing 2,051,282 Preferred Shares and (ii) a Warrant in
definitive form, registered in the name of the Purchaser representing the right
to purchase 3,076,923 Warrant Shares.  As payment in full for the Preferred
Shares and the Warrant being purchased by it under this Agreement, and against
delivery of the stock certificate or certificates therefor and Warrant as
aforesaid, on the Closing Date, the Purchaser shall pay to the Company by wire
transfer or by such other method as may be reasonably acceptable to the Company,
in immediately available funds in the amount of $40,000,000.  Such amount shall
be paid to the account as shall have been designated in writing to the Purchaser
at least two (2) business days prior to the Closing Date by the Company.
 
(b)    The Company shall reimburse the Purchaser for the costs and expenses
described in Section 6.1 by wire transfer or by such other method as may be
reasonably acceptable to the Purchaser, in immediately available funds.  Such
amounts shall be paid to the account of the Purchaser as shall have been
designated in writing to the Company at least two (2) business days prior to the
Closing Date by the Purchaser.
 
-1-

--------------------------------------------------------------------------------


 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Purchaser that:
 
2.1    Organization and Qualifications.  The Company and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of its respective jurisdiction of incorporation or organization as set
forth in Schedule 2.1 and has the requisite power and authority to own, lease
and operate its assets, properties and business and to carry on its business as
it is now being conducted or proposed to be conducted.  The Company and each of
its Subsidiaries is duly qualified as a foreign corporation to transact
business, and is in good standing, in each jurisdiction where it owns or leases
real property or maintains employees or where the nature of its activities make
such qualification necessary.
 
2.2    Certificate of Incorporation and Bylaws.  The Company has delivered to
the Purchaser true, correct, and complete copies of the Company’s Certificate of
Incorporation, including all certificates of amendment and certificates of
designations including the Certificate of Designations, Powers, Preferences and
Rights of the Series A Cumulative Redeemable Convertible Preferred Stock (the
“Series A Certificate of Designations”), copies of which are attached hereto as
Exhibit B, and the Certificate of Designations, Powers, Preferences and Rights
of the Series B Cumulative Convertible Preferred Stock in the form included in
Exhibit C attached hereto (the “Series B Certificate of Designations” and,
together with the certificate of incorporation and all certificates of amendment
thereof and the Series A Certificate of Designations, the “Amended Charter”) and
the Company’s Bylaws (the “Bylaws”), in each case, as in effect on the date
hereof.
 
2.3    Corporate Power and Authority.  The Company has all requisite power and
authority to execute and deliver each of the Transaction Documents to which it
is a party.  The Company has all requisite legal and corporate power and
authority to issue, sell and deliver the Preferred Shares and the Warrant to the
Purchaser hereunder, to issue and deliver shares of Series B Preferred Stock as
dividends in accordance with Section 3(a) of the Series B Certificate of
Designations (the “Dividend Shares”), to issue and deliver the shares of Common
Stock issuable upon conversion of the Series B Preferred Stock (the “Conversion
Shares”) and to issue and deliver the Warrant Shares upon exercise of the
Warrant.  The Conversion Shares and Warrant Shares have been duly reserved for
issuance and when issued will be duly and validly issued, fully paid and
nonassessable.
 
2.4    Authorization; Validity.  The Company’s: (a) execution and delivery of
the Transaction Documents and performance of its obligations thereunder, (b)
execution and filing of the Series B Certificate of Designations, (c) issuance,
sale and delivery of the Preferred Shares and, when declared as a dividend, the
Dividend Shares, (d) issuance and delivery of the Conversion Shares, (e)
issuance and delivery of the Warrant, and (f) issuance and delivery of the
Warrant Shares have been duly authorized by all requisite corporate action or
will have been so authorized prior to the Closing Date and, other than
stockholder approval and approvals of or required by The NASDAQ Stock Market, if
any, no other corporate action on the part of the Company or any Subsidiary or
other approval or authorization is required on the part of the Company, any
Subsidiary or any person by Law or otherwise in order to make the Transaction
Documents the valid, binding and enforceable obligations of the Company.  Each
of the Transaction Documents, when executed and delivered by the Company, will
constitute a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms.
 
-2-

--------------------------------------------------------------------------------


 
2.5    No Conflicts; No Violation.  The Company is not in violation of or
default under any provision of its Amended Charter or Bylaws.  No Subsidiary is
in violation of or default under any provision of its articles or certificate of
incorporation or bylaws or, if such Subsidiary is not a corporation, similar
organizational and formation documents.  The execution, delivery, and
performance of, and compliance with, the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, including the
issuance, sale and delivery of the Preferred Shares and any Dividend Shares and
issuance and delivery of the Conversion Shares, issuance and delivery of the
Warrant and issuance and delivery of the Warrant Shares have not and will not
(a) violate any Law or any order, injunction, ruling, writ, award, judgment or
decree of any court or other agency of government or authority which is
applicable to the Company or any Subsidiary or any of their assets, properties
or businesses, or any provision of any indenture, agreement, contract, license,
arrangement, understanding, evidence of indebtedness, note, lease or other
instrument to which the Company or any Subsidiary or any of their assets,
properties or businesses is bound, (b) conflict with, result in a breach of, or
constitute (or, with due notice or lapse of time or both, would constitute) a
default under, or give rise to any right of termination, acceleration or
cancellation under, any such indenture, agreement, contract, license,
arrangement, understanding, evidence of indebtedness, note, lease or other
instrument, or (c) result in the creation or imposition of any lien, charge,
restriction, claim or encumbrance of any nature whatsoever upon the Company or
any Subsidiary or any of their assets, properties or businesses. No provision of
any Transaction Document violates, conflicts with, results in a breach of or
constitutes (or, with due notice or lapse of time or both, would constitute) a
default by any other party under any other indenture, agreement, contract,
license, arrangement, understanding, evidence of indebtedness, note, lease or
other instrument.
 
2.6    Authorized Capital Stock.
 
(a)    The Company’s authorized capital stock consists of 10,000,000 shares of
Preferred Stock, par value $.001 per share (the “Preferred Stock”), and
100,000,000 shares of Common Stock.  Immediately prior to the Closing,
40,674,464 shares of Common Stock are outstanding, 5,315,625 shares of Series A
Cumulative Redeemable convertible Preferred Stock (the “Series A Preferred
Stock”) are outstanding and no shares of Series B Preferred Stock are
outstanding.  In addition, there are 225,000 shares of Common Stock reserved for
issuance upon exercise of outstanding options for Common Stock, 1,047,511
additional shares of Common Stock reserved for issuance upon exercise of options
available for grant under the Company’s stock option plans, 100,000 shares of
Common Stock reserved for issuance upon exercise of outstanding warrants for
Common Stock, 10,631,250 shares of Common Stock reserved for issuance upon
conversion of the Series A Preferred Stock, 6,153,846 shares of Common Stock
reserved for issuance upon conversion of the Series B Preferred Stock, and no
shares are held in the Company’s treasury.  The stockholders of record and
holders of subscriptions, warrants, options, convertible securities, and other
rights (contingent or other) to purchase or otherwise acquire equity securities
of the Company, and the number of shares of Common Stock and the number of such
subscriptions, warrants, options, convertible securities, and other such rights
held by each are as set forth in the attached Schedule 2.6.  The designations,
powers, preferences, rights, qualifications, limitations and restrictions in
respect of each class and series of the Company’s authorized capital stock are
as set forth in the Certificate of Incorporation, the Series A Certificate of
Designations and the Series B Certificate of Designations, and all such
designations, powers, preferences, rights, qualifications, limitations and
restrictions are valid, binding and enforceable and in accordance with all
applicable laws.  Except as set forth in the attached Schedule 2.6: (i) no
Person owns of record any share of, or is known to the Company to own
beneficially more than 5% of, the Common Stock, (ii) no subscription, warrant,
option, convertible security, or other right (contingent or other) to purchase
or otherwise acquire equity securities of the Company is authorized or
outstanding and (iii) there is no commitment by the Company to issue shares,
subscriptions, warrants, options, convertible securities, or other such rights
or to distribute to holders of any of its equity securities any evidence of
indebtedness or asset.  Except as set forth in the attached Schedule 2.6, the
Company has no obligation (contingent or other) to purchase, repurchase, redeem,
retire or otherwise acquire any of its equity securities or any interest therein
or to pay any dividend or make any other distribution in respect
thereof.  Except as set forth in the attached Schedule 2.6, no stock plan, stock
purchase, stock option or other agreement or understanding between the Company
and any holder of any equity securities of the Company or rights to purchase
equity securities of the Company provides for acceleration or other changes in
the vesting provisions or other terms of such securities, as the result of any
merger, sale of stock or assets, change in control or other similar transaction
by the Company.  Except as set forth in the attached
 
 
-3-

--------------------------------------------------------------------------------


 
Schedule 2.6, there are no voting trusts or agreements, stockholders’
agreements, pledge agreements, buy-sell agreements, rights of first refusal,
preemptive rights or other similar rights or proxies relating to any of the
Company’s securities (whether or not the Company is a party thereto), or
agreements relating to the issuance, sale, redemption, transfer or other
disposition of the Company’s securities.  All of the outstanding shares of
Common Stock of the Company are duly authorized and validly issued, are fully
paid and nonassessable and have been issued in compliance with all applicable
federal and state securities laws.
 
(b)    The Preferred Shares shall have been duly authorized and the Preferred
Shares, when issued in accordance with this Agreement, and the Dividend Shares,
when issued in payment of any dividend, will be duly and validly issued, fully
paid and nonassessable shares of Series A Preferred Stock and will be free and
clear of all liens, charges, restrictions, claims and encumbrances, other than
liens, charges, restrictions, claims and encumbrances that were created by the
Purchaser and restrictions on transfer imposed by this Agreement, the Securities
Act of 1933, as amended (the “Securities Act”) and applicable state securities
laws.  The Conversion Shares shall have been duly reserved for issuance upon
conversion of the Preferred Shares, if any Dividend Shares shall be issued, the
Dividend Shares, and the Warrant Shares shall have been duly reserved for
issuance upon exercise of the Warrant and, in each case, when so issued, will be
duly authorized, validly issued, fully paid and nonassessable shares of Common
Stock and will be free and clear of all liens, charges, restrictions, claims and
encumbrances, other than liens, charges, restrictions, claims and encumbrances
that were created by the Purchaser and restrictions on transfer imposed by this
Agreement the Securities Act and applicable state securities laws.  Except as
set forth in Schedule 2.6, neither the issuance, sale or delivery of the
Preferred Shares or of any Dividend Shares nor the issuance or delivery of the
Conversion Shares or the Warrant Shares will be subject to any preemptive right
of the Company’s stockholders or to any right of first refusal or other right in
favor of any Person.  Except as set forth in Schedule 2.6, the consummation of
the transactions contemplated hereunder will not result in any anti-dilution
adjustment or other similar adjustment to the outstanding shares of any of the
Company’s outstanding convertible, exercisable or exchangeable securities.  Any
Person with any right (other than the Purchaser) to purchase securities of the
Company, which would be triggered as a result of the transactions contemplated
under this Agreement, has waived such rights.
 
2.7    Financial Statements. The Company has delivered or made available to the
Purchaser the audited financial statements of the Company and its Subsidiaries
as at and for the years ended December 31, 2006, unaudited financial statements
for the fiscal quarters ended March 31, 2007, June 30, 2007 and September 30,
2007 and unaudited draft financial statements as at and for the year ended
December 31, 2007 (collectively, the “Financial Statements”).  Each of the
Financial Statements was prepared in good faith, is complete and correct, and
has been prepared in accordance with United States generally accepted accounting
principles (“GAAP”) consistently applied throughout the periods covered thereby
and, except as set forth in Schedule 2.7, fairly and accurately present the
financial condition and operating results of the Company and its Subsidiaries as
of the dates, and for the periods, indicated therein, and are consistent with
the books and records of the Company and each of its Subsidiaries (which books
and records are correct and complete) except that the unaudited financial
statements as at and for the fiscal quarters ended March 31, 2007, June 30, 2007
and September 30, 2007 are subject to normal year-end adjustments and the
unaudited draft financial statements as at and for the year ended December 31,
2007 are subject to adjustments and could be materially different from the
audited financial statements for the year ended December 31, 2007.
 
-4-

--------------------------------------------------------------------------------


 
2.8    No Undisclosed Liabilities.  None of the Company or its Subsidiaries has
any liabilities (whether accrued, absolute, contingent or otherwise, and whether
due or to become due or asserted or unasserted), except (a) liabilities provided
for in the Financial Statements (other than liabilities which, in accordance
with GAAP, need not be disclosed), and (b) liabilities (including accounts
payable) incurred since the date of the Financial Statements in the ordinary
course of business consistent with past practice.  The Company knows of no basis
for the assertion against the Company or any of its Subsidiaries of any
liabilities not adequately reflected or reserved against in the Financial
Statements.  Except as disclosed in the Financial Statements or in Schedule
2.19, none of the Company or its Subsidiaries is a guarantor or indemnitor of
any indebtedness of any other person or entity.
 
2.9    Changes.  Except as expressly contemplated by the Transaction Documents
or as set forth on Schedule 2.9, since December 31, 2007:
 
(a)    there has been no Material Adverse Change nor has any event occurred
which could reasonably be expected to result in a Material Adverse Change;
 
(b)    there has not been any payment of, or declaration, setting a record date,
setting aside or authorizing the payment of, any dividend or other distribution
in respect of any shares of capital stock of the Company or any purchase,
repurchase, retirement, redemption or other acquisition by the Company, of any
of the outstanding shares of capital stock or other securities of, or other
ownership interest in, the Company;
 
(c)    there has not been any transfer, issue, sale or other disposition by the
Company of any shares of capital stock or other securities of the Company or any
grant of options, warrants, calls or other rights to purchase or otherwise
acquire shares of such capital stock or such other securities;
 
(d)    none of the Company or its Subsidiaries has materially increased the
compensation payable or to become payable, or awarded or paid any bonuses to
employees, officers, directors, consultants, advisors, agents, stockholders or
representatives of the Company or any Subsidiary nor has the Company or any
Subsidiary either entered into any employment, deferred compensation, severance
or similar agreements (nor amended any such agreement) or agreed to materially
increase the compensation payable or to become payable by it to any of its
employees, officers, directors, consultants, advisors, agents, stockholders or
representatives or agreed to materially increase the coverage or benefits
available under any severance pay, deferred compensation, bonus or other
incentive compensation, pension or other employee benefit plan, payment or
arrangement made to, for or with such employees, officers, directors,
consultants, advisors, agents, stockholders or representatives;
 
(e)    none of the Company or its Subsidiaries has made any loans, advances,
guarantees or capital contributions to, or investments in, any Person or paid
any fees or expenses to or entered into any arrangement, transaction or
agreement with any Affiliate of the Company or any members of their immediate
families other than ordinary advances for expenses incurred in the ordinary
course of business;
 
(f)    there has not been satisfaction or discharge of any lien, claim or
encumbrance or payment of any obligation by the Company or any Subsidiary,
except in the ordinary course of business and that has not resulted in a
Material Adverse Change;
 
-5-

--------------------------------------------------------------------------------


 
(g)    there has not been any termination or material change to a material
contract or arrangement by which the Company or any Subsidiary or any of their
assets are bound or subject;
 
(h)    there has not been any resignation or termination of employment of any
key employee, officer, director, consultant, advisor, agent or representative of
the Company or any of its Subsidiaries;
 
(i)     none of the Company or its Subsidiaries has transferred any tangible or
intangible assets or granted any rights under any contracts, leases, licenses,
agreements or Intellectual Property (as defined in Section 2.12) used by the
Company or any Subsidiary in its business which could reasonably be expected to
result in a Material Adverse Change;
 
(j)    there has not been any damage, destruction or loss, whether or not
covered by insurance, with respect to the property or assets of the Company or
any Subsidiary having a replacement cost of more than $10,000 for any single
loss or $25,000 for all such losses in the aggregate;
 
(k)    none of the Company or its Subsidiaries has mortgaged, pledged or
subjected to any Lien or encumbrance any of its assets (except for Liens that do
not, individually or in the aggregate, have or result in a Material Adverse
Change), acquired any assets, or sold, assigned, transferred, conveyed, leased
or otherwise disposed of any assets, except for assets acquired or sold,
assigned, transferred, conveyed, leased or otherwise disposed of in the ordinary
course of business consistent with the its past practice or liens for taxes not
yet due or payable;
 
(l)    none of the Company or its Subsidiaries has canceled or compromised any
debt or claim, or amended, canceled, terminated, relinquished, waived or
released any contract or right or settled any claim;
 
(m)    none of the Company or its Subsidiaries has made, or entered into any
binding commitment to make, any capital expenditures or capital additions or
betterments in excess of $100,000 in the aggregate;
 
(n)    none of the Company or its Subsidiaries has incurred any debts,
obligations or liabilities, whether due or to become due, except current
liabilities incurred in the usual and ordinary course of business, none of which
current liabilities (individually or in the aggregate) has resulted in, or could
reasonably be expected to result in, a Material Adverse Change;
 
(o)    none of the Company or its Subsidiaries has entered into any material
transaction except for the Transaction Documents;
 
(p)    none of the Company or its Subsidiaries has made any change in its
accounting principles, methods or practices or depreciation or amortization
policies or rates theretofore adopted;
 
-6-

--------------------------------------------------------------------------------


 
(q)    none of the Company or its Subsidiaries has disclosed to any Person any
trade secrets except for disclosures made to Persons subject to valid and
enforceable confidentiality agreements;
 
(r)    none of the Company or its Subsidiaries has suffered or experienced any
change in the relationship or course of dealings between the Company or such
Subsidiary and any of its suppliers or customers which supply goods or services
to the Company or such Subsidiary or purchase goods or services from the Company
or such Subsidiary, which has resulted in, or could reasonably be expected to
result in, a Material Adverse Change;
 
(s)    none of the Company or any of its Subsidiaries has made any payment to,
or received any payment from, or made or received any investment in, or entered
into any transaction or series of related transactions (including without
limitation, the purchase, sale, exchange or lease of assets, property or
services, or the making of a loan or guarantee) with any Affiliate; and
 
(t)    none of the Company or its Subsidiaries has entered into any agreement or
commitment (contingent or otherwise) to do any of the foregoing.
 
2.10         Litigation; Compliance with Law.
 
(a)    Except as set forth in Schedule 2.10, there is no (i) action, suit,
claim, proceeding or investigation pending or, to the Company’s knowledge,
threatened, against or affecting the Company or any Subsidiary or any of their
properties or assets, at law or in equity, or before or by any federal, state,
municipal or other governmental body, department, commission, board, bureau,
agency or instrumentality, domestic or foreign, (ii) arbitration proceeding
pending or, to the Company’s knowledge, threatened, against or affecting the
Company or any Subsidiary or any of their properties or assets or (iii)
governmental inquiry pending or, to the Company’s knowledge, threatened, against
or affecting the Company or any Subsidiary or any of their properties or assets
(including without limitation any inquiry as to the Company’s or any of its
Subsidiary’s qualification to hold or receive any license or permit), that
could, individually or in the aggregate, result in a Material Adverse Change,
and to the best of the Company’s knowledge, there is no basis for any of the
foregoing.  None of the Company or its Subsidiaries is in default with respect
to any order, writ, judgment, injunction or decree known to or served upon the
Company or such Subsidiary of any court or of any federal, state, municipal or
other governmental body, department, commission, board, bureau, agency or
instrumentality, domestic or foreign.
 
(b)    Except as set forth in Schedule 2.10, neither the Company nor any
Subsidiary, except in each case as would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Change, (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received written notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority.
 
(c)    There is no existing Law, and the Company is not aware of any proposed
Law, which would prohibit or restrict the Company or any Subsidiary from, or
otherwise materially adversely affect the Company or any such Subsidiary in,
conducting its business in any jurisdiction in which it is now conducting
business or in which it proposes to conduct business.  None of the Company or
its Subsidiaries has received any notices of violation or alleged violation of
any Law, by any federal, state, municipal or other governmental body,
department, commission, board, bureau, agency or instrumentality, domestic or
foreign.
 
-7-

--------------------------------------------------------------------------------


 
2.11       Proprietary Information of Third Parties.  No third party has claimed
or, to the best of the Company’s knowledge, has reason to claim, that any Person
employed by or affiliated with the Company or its Subsidiaries has (a) violated
or may be violating any of the terms or conditions of his employment,
non-competition, non-disclosure or similar agreement with such third party, (b)
disclosed or may be disclosing or utilized or may be utilizing any trade secret
or proprietary information or documentation of such third party or (c)
interfered or may be interfering in the employment relationship between such
third party and any of its present or former employees.  No third party has
requested information from the Company or any of its Subsidiaries which suggests
that such a claim might be contemplated.  To the best of the Company’s
knowledge, no Person employed by or Affiliate of the Company or any of its
Subsidiaries has employed or proposes to employ any trade secret or any
information or documentation proprietary to any former employer, and to the best
of the Company’s knowledge, no Person employed by or Affiliate of the Company or
any of its Subsidiaries has violated any confidential relationship which such
Person may have had with any third party in connection with the development,
manufacture or sale of any product or proposed product or the development or
sale of any service or proposed service of the Company or any of its
Subsidiaries, and the Company has no reason to believe there will be any such
employment or violation. To the best of the Company’s knowledge, neither the
execution or delivery of the Transaction Documents, nor the carrying on of the
businesses of the Company and its Subsidiaries as officers, employees or agents
by any officer, director or key employee of the Company or any of its
Subsidiaries, nor the conduct or proposed conduct of the Company’s or any such
Subsidiary’s business, will conflict with or result in a breach of the terms,
conditions or provisions of or constitute a default under any contract, covenant
or instrument under which any such Person is obligated to a third party.
 
2.12         Intellectual Property.  The Company and its Subsidiaries own, or
possess all rights or licenses to use, all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights (collectively, “Intellectual
Property”) necessary to conduct their respective businesses as now conducted and
as proposed to be conducted.  None of the Company’s Intellectual Property has
expired or terminated, or is expected to expire or terminate, within three years
from the date of this Agreement.  The Company does not have any knowledge of any
infringement by the Company or its Subsidiaries of Intellectual Property of
others.  There is no claim, action or proceeding being made or brought, or to
the knowledge of the Company, being threatened, against the Company or its
Subsidiaries regarding its Intellectual Property.  None of the Company or its
Subsidiaries is aware of any instances where its employees, agents, advisors,
consultants or representatives have transferred Intellectual Property of the
Company or any Subsidiary without the consent of the Company or such Subsidiary.
 
2.13         Assets.  Except as set forth in Schedule 2.13, the Company and the
Subsidiaries have good and marketable title to all real property owned by them
that is material to the business of the Company and the Subsidiaries and good
and marketable title in all personal property owned by them that is material to
the business of the Company and the Subsidiaries, in each case free and clear of
all Liens, except for Liens that do not, individually or in the aggregate, have
or result in a Material Adverse Change.  Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in material compliance.
 
2.14         Employee Benefit Plans.
 
(a)    Neither the Company nor its Subsidiaries has a formal plan or commitment,
whether legally binding or not, to create any additional “employee benefit plan”
(as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974 or any successor law, and regulations and rules issued pursuant to that Act
or any successor law (“ERISA”)), practice or agreement or modify or change any
existing plan, practice or agreement that would affect any of its employees or
terminated employees.  Benefits under all employee benefit plans are as
represented and have not been and will not be increased subsequent to the date
copies of such plans have been provided.
 
(b)    Neither the Company nor its Subsidiaries contributes to or has any
obligation to contribute to, has not at any time contributed to or had an
obligation to contribute to, sponsor or maintain, and has not at any time
sponsored or maintained, a “multi-employer plan” (within the meaning of
Section 3(37) of ERISA) for the benefit of employees or former employees of the
Company or the Subsidiary.
 
-8-

--------------------------------------------------------------------------------


 
(c)    The Company and the Subsidiary have, in all material respects, performed
all obligations, whether arising by operation of law, contract, or past custom,
required to be performed under or in connection with the Company’s Employee
Benefit Plans (each, a “Company Employee Benefit Plan”), and neither the Company
nor its Subsidiaries has knowledge of the default or violation by any other
party with respect thereto.
 
(d)    There are no Actions, suits or claims (other than routine claims for
benefits) pending, or, to the Company’s knowledge, threatened, against any
Company Employee Benefit Plan or against the assets funding any Company Employee
Benefit Plan.
 
(e)    Neither the Company nor the Subsidiary maintains nor contributes to any
“employee welfare benefit” (as such term is defined in Section 3(i) of ERISA)
plan which provides any benefits to retirees or former employees of the Company
or its Subsidiaries.
 
2.15         Title to Properties; Encumbrances.
 
(a)    The Company and its Subsidiaries have good and marketable title to all of
their respective properties and assets (real, personal or mixed, tangible or
intangible), including without limitation the Intellectual Property.  None of
the Company’s nor its Subsidiaries’ properties or assets is subject to any Lien,
except as set forth on Schedule 2.15, none of which adversely affects the
business or the continued operations of the Company or its Subsidiaries.
 
(b)    All material property and assets (real, personal or mixed, tangible or
intangible) used or required by the Company and its Subsidiaries in the conduct
of the business of the Company and its Subsidiaries are fully owned by the
Company and/or its Subsidiaries (except to the extent of any Liens set forth on
Schedule 2.15).  All such property and assets, or the leases or licenses
thereof, constitute all property, assets and contractual rights necessary for
the conduct of the business of the Company and its Subsidiaries as presently
conducted.
 
2.16         Insurance.  There is in full force and effect one or more policies
of insurance issued by insurers of recognized responsibility, insuring the
Company and its Subsidiaries and their properties, business and projects against
such losses and risks, and in such amounts, on both a per occurrence and an
aggregate basis, as are customary in the case of corporations of established
reputation engaged in the same or similar business and similarly situated.
 
2.17           Taxes.  The Company and each of its Subsidiaries has accurately
and timely filed all federal, state, county and local tax returns and reports
required to be filed by it within the applicable period, and the Company and
each of its Subsidiaries has paid all taxes shown to be due by such returns as
well as all other taxes, assessments and governmental charges which have become
due or payable.  Such returns and reports are true and correct in all material
respects.  The Company and each of its Subsidiaries has established adequate
reserves for all taxes accrued but not yet payable.  All tax elections of any
type which the Company or its Subsidiaries has made as of the date hereof are
set forth in the Financial Statements.  None of the federal income tax returns
of the Company or its Subsidiaries has ever been audited by the Internal Revenue
Service.  No claim or deficiency assessment with respect to or proposed
adjustment of the Company’s or its Subsidiaries’ federal, state, county or local
taxes is currently assessed or pending or threatened, and there is no basis for
any such claim, assessment or adjustment.  There is no tax lien (other than for
current taxes not yet due and payable), whether imposed by any federal, state,
county or local taxing authority, outstanding against the assets, properties or
businesses or the Company or its Subsidiaries.  None of the Company or its
Subsidiaries has executed any waiver of the statute of limitations on the
assessment or collection of any tax or governmental charge.  None of the Company
or its Subsidiaries is a party to any agreement relating to the sharing,
allocation or indemnification of taxes.  The Company and each Subsidiary has
properly charged, collected and paid all applicable sales, use and other similar
taxes.
 
-9-

--------------------------------------------------------------------------------


 
2.18   Loans and Advances.  None of the Company or its Subsidiaries has any
outstanding loans or advances to any Person and none of them is obligated to
make any such loans or advances, except, in each case, for ordinary course
advances to employees in respect of reimbursable business expenses anticipated
to be incurred by them in connection with their performance of services for the
Company or such Subsidiary, as applicable.
 
2.19   Assumptions, Guaranties, Etc. of Indebtedness of Other Persons.  None of
the Company or its Subsidiaries has assumed, guaranteed, endorsed or otherwise
become directly or contingently liable for any indebtedness of any other Person
(including, without limitation, liability by way of agreement, contingent or
otherwise, to purchase, to provide funds for payment, to supply funds to or
otherwise invest in the debtor, or otherwise to assure the creditor against
loss), except for guaranties by endorsement of negotiable instruments for
deposit or collection in the ordinary course of business and except as set forth
on Schedule 2.19.
 
2.20   Approvals.  Subject to the accuracy of the Purchaser’s representations
and warranties set forth in Article III, no registration or filing with, or
consent or approval of or other action by, any federal, state or other
governmental agency or instrumentality or any third party is or will be
necessary for the Company’s valid execution, delivery and performance of the
Transaction Documents, the issuance, sale and delivery of the Preferred Shares
or Warrant, the issuance and delivery of the Dividend Shares or, upon conversion
of the Preferred Shares or exercise of the Warrant, the Company’s issuance and
delivery of the Conversion Shares and Warrant Shares, respectively, other than
those (i) which have previously been obtained or made, (ii) which are required
to be obtained from stockholders at the stockholder vote to be held in
connection with the approval of the transactions contemplated by the Transaction
Documents, or (iii) which are required to be made under federal or state
securities laws, which will be obtained or made, and will be effective within
the time periods required by law.
 
2.21   Offering of the Preferred Shares.  Assuming the accuracy of the
Purchaser’s representations and warranties set forth in Article III hereof, the
Company has complied with all applicable federal and state securities laws in
connection with the offer, issuance and sale of the Preferred Shares, the
Warrant and the Dividend Shares and, upon conversion of the Preferred Shares and
exercise of the Warrant, the issuance and delivery of the Conversion Shares and
Warrant Shares, respectively.  Neither the Company nor any Person authorized or
employed by the Company as agent, broker, dealer or otherwise in connection with
the offering or sale of the Preferred Shares, the Dividend Shares, the Warrant,
the Conversion Shares and the Warrant Shares or any security of the Company
similar to the Preferred Shares, the Dividend Shares, the Warrant, the
Conversion Shares or the Warrant Shares has offered the Preferred Shares, the
Dividend Shares, the Warrant, the Conversion Shares, the Warrant Shares or any
such similar security for sale to, or solicited any offer to buy the Preferred
Shares, the Dividend Shares, the Warrant, the Conversion Shares, the Warrant
Shares or any such similar security from, or otherwise approached or negotiated
with respect thereto with, any Person or Persons other than the
Purchaser.  Neither the Company nor any Person acting on its behalf has taken or
will take any other action (including, without limitation, any offer, issuance
or sale of any security of the Company under circumstances which might require
the integration of such security with the Preferred Shares, the Dividend Shares,
the Warrant, the Conversion Shares or the Warrant Shares under the Securities
Act or the rules and regulations of the Commission promulgated thereunder), in
either case so as to subject the offering, issuance or sale of the Preferred
Shares, the Dividend Shares, the Warrant, the Conversion Shares and the Warrant
Shares to the registration provisions of the Securities Act.  Neither the
Company nor any Person acting on its behalf has offered the Preferred Shares,
the Dividend Shares, the Warrant, the Conversion Shares or the Warrant Shares to
any Person by means of general or public solicitation or general or public
advertising, such as by newspaper or magazine advertisements, by broadcast
media, or at any seminar or meeting whose attendees were solicited by such
means.
 
2.22   Offering Exemption.  Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Article III, the offer, issuance and
sale of the Preferred Shares, the Dividend Shares and the Warrant and, upon
conversion of the Preferred Shares and exercise of the Warrant, the issuance and
delivery of the Conversion Shares and the Warrant Shares, respectively, are
exempt from registration under the Securities Act, and will be registered or
qualified (or exempt from registration or qualification) under applicable state
securities and “blue sky” laws, as currently in effect.
 
-10-

--------------------------------------------------------------------------------


 
2.23   Brokers; Financial Advisors.  No agent, broker, investment banker,
finder, financial advisor or other Person is or will be entitled to any broker’s
or finder’s fee or any other commission or similar fee from the Company or its
Subsidiaries, directly or indirectly, in connection with the transactions
contemplated by the Transaction Documents, and no Person is entitled to any fee
or commission or like payment from the Company or its Subsidiaries in respect
thereof based in any way on agreements, arrangements or understandings made by
or on behalf of the Company or any Subsidiary.
 
2.24   Transactions With Affiliates.  No employee, officer, director,
consultant, advisor, agent, stockholder or representative of the Company or any
Subsidiary, or member of the family of any such Person, or any corporation,
limited liability company, partnership, trust or other entity in which any such
Person, or any member of the family of any such Person, has a substantial
interest or is an officer, director, trustee, partner or holder of more than
three percent (3%) of the outstanding capital stock thereof, is a party to any
transaction with the Company or any Subsidiary, including any contract,
agreement or other arrangement providing for the employment of, furnishing of
services by, rental of real or personal property from or otherwise requiring
payments to any such Person, other than employment-at-will arrangements in the
ordinary course of business.  To the Company’s knowledge, none of the Persons
described in this Section 2.24 has any direct or indirect ownership interest in
any Person with which the Company or any Subsidiary is affiliated or with which
the Company or any Subsidiary has a business relationship, or any Person that
competes with the Company or any Subsidiary.
 
2.25   Employees.
 
  (a)    To the Company’s knowledge, no key employee and no group of the
Company’s or any Subsidiary’s employees or independent contractors has any plans
to terminate his, her or its employment or relationship as an employee or
independent contractor with the Company or any such Subsidiary, nor does the
Company or any Subsidiary have any present intention to terminate the employment
of any key employee, group of employees, or independent contractors.
 
  (b)    To the Company’s knowledge, no employee of the Company or any
Subsidiary is a party to or is otherwise bound by any agreement or arrangement
(including, without limitation, confidentiality agreements, noncompetition
agreements, licenses, covenants or commitments of any nature) or subject to any
judgment, decree, or order of any court or governmental body, (i) that would
conflict with such employee’s obligation to diligently promote and further the
Company’s or such Subsidiary’s interests or perform the duties that have been
assigned to such employee or (ii) that would conflict with the Company’s or such
Subsidiary’s business as now conducted or as proposed to be conducted.
 
   (c)    None of the Company or its Subsidiaries is delinquent in payments to
any of its employees for any wages, salaries, commissions, bonuses or other
direct compensation for any services performed through the date hereof or
amounts required to be reimbursed to them through the date hereof.  The Company
and its Subsidiaries are in compliance in all material respects with all
applicable federal, state and local laws, rules and regulations respecting
employment, employment practices, labor, terms and conditions of employment and
wages and hours.  None of the Company or its Subsidiaries is bound by or subject
to (and none of their assets or properties are bound by or subject to) any
written or oral commitment or arrangement with any labor union, and no labor
union has requested or sought to represent any of the employees, representatives
or agents or the Company or its Subsidiaries.  There is no labor strike,
dispute, slowdown or stoppage pending or, to the best of the Company’s
knowledge, threatened against or involving the Company or any Subsidiary.
 
-11-

--------------------------------------------------------------------------------


 
   (d)    To the best of the Company’s knowledge, no employee of or consultant
to the Company or any Subsidiary is in violation of any material term of any
employment contract or any other contract or agreement relating to the
relationship of any such employee or consultant with the Company or such
Subsidiary.
 
   (e)    Each employee and consultant of the Company and its Subsidiaries that
has had access to the Company’s Intellectual Property has entered into an
agreement containing appropriate confidentiality and investment assignment
provisions.
 
2.26    Environmental and Safety Laws.
 
  (a)    The Company and each Subsidiary, the operations of their businesses,
and any real property that the Company or any Subsidiary owns, leases or
otherwise occupies complies and has at all times complied with all federal,
state and local laws, judgments, decrees, orders, consent agreements,
authorizations, permits, licenses, rules, regulations, common or decision law
(including, without limitation, principles of negligence and strict liability)
relating in any way to the protection, investigation or restoration of the
environment (including, without limitation, natural resources), the generation,
use, handling, transportation or disposal of Hazardous Materials or the health
or safety matters of humans and other living organisms, including the Resource
Conservation and Recovery Act, as amended, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, as amended, the Federal Clean Water
Act, as amended, the Federal Clean Air Act, as amended, the Toxic Substances
Control Act, the Emergency Planning and Community Right-to-Know Act or any state
and local analogue (hereinafter “Environmental Laws”).  No expenditures are
presently required to comply with any such applicable Environmental Laws.
 
  (b)    (i) None of the Company or its Subsidiaries has received any notice of
a complaint, order, directive, claim, request for information, citation or other
communication, written or oral, or any notice of any claim, lawsuit or
proceeding raising a claim or potential claim against the Company, any
Subsidiary or any of their predecessors or any of their respective real
properties now or since formerly owned, leased or operated or other assets
indicating or alleging any damage to the environment or any liability or
obligation under or violation of any Environmental Law, and the Company is not
aware of any basis therefor, and (ii) none of the Company or its Subsidiaries is
subject to any order, decree, injunction or other directive of any governmental
body or authority.
 
  (c)    (i) None of the Company or its Subsidiaries has used and, to the
Company’s knowledge, no other person has used any portion of any property
currently or previously owned, operated or leased by the Company or any
Subsidiary for the generation, handling, processing, treatment, transportation
storage or disposal of Hazardous Materials; (ii) none of the Company or its
Subsidiaries owns or operates any underground tank or other underground storage
receptacle for Hazardous Materials, any asbestos-containing materials or
polychlorinated biphenyls, and, to the Company’s knowledge, no underground tank
or other underground storage receptacle for Hazardous Materials,
asbestos-containing materials or polychlorinated biphenyls is located on any
portion of any property currently owned, operated or leased by the Company or
any Subsidiary and (iii) to the Company’s knowledge, none of the Company or its
Subsidiaries has caused or suffered to occur any Releases or threatened Releases
of Hazardous Materials on, at, in, under, above, to, from or about any property
currently or owned, operated or leased by the Company or any Subsidiary.
 
-12-

--------------------------------------------------------------------------------


 
  (d)    The Company and its Subsidiaries have obtained and are maintaining in
full force and effect all necessary permits, licenses and approvals required by
all Environmental Laws applicable to any owned, operated or leased properties
and the business operations operated thereon, and each of the Company and its
Subsidiaries is in compliance with all such permits, licenses and
approvals.  The Company is not aware of any reason why all necessary permits,
licenses and approvals which have not been currently required for existing
activities of the Company and its Subsidiaries but which will be required by
Environmental Laws to construct, own, test or operate the properties and
business operations contemplated by the Company and its Subsidiaries cannot be
obtained in the ordinary course of business without material difficulty or
delay.
 
  (e)    The execution, delivery and performance of this Agreement is not
subject to any Environmental Laws which condition, restrict or prohibit the
sale, lease or other transfer of property or operations, including any so-called
“environmental cleanup responsibility acts” or requirements for the transfer of
permits, approvals, or licenses.  To the Company’s knowledge, there have been no
environmentally related audits, studies, reports, analyses (including soil and
groundwater analyses), or investigations of any kind performed with respect to
the currently or previously owned, leased, or operated properties of the Company
or its Subsidiaries except as set forth in Schedule 2.26.
 
2.27   Foreign Corrupt Practices Act; USA Patriot Act.  None of the Company, its
Subsidiaries or, to the best of the Company’s knowledge, any employees,
officers, directors, consultants, advisors, agents, stockholders or
representatives of the Company or other Person acting on behalf of the Company
or any Subsidiary, has violated, or taken any action which would cause the
Company to be in violation of, the Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”), or the USA Patriot Act, or any rules and regulations
thereunder.  Each of the Company’s and its Subsidiaries’ internal management and
accounting practices and controls are adequate to ensure compliance with the
FCPA and the USA Patriot Act.  There is not now, and there has never been, any
employment by the Company or any Subsidiary of, or beneficial ownership in the
Company or any Subsidiary by, any governmental or political official in any
country in the world.
 
2.28   Illegal or Unauthorized Payments; Political Contributions.  None of the
Company, its Subsidiaries or, to the best of the Company’s knowledge, any
employees, officers, directors, consultants, advisors, agents, stockholders or
representatives of the Company or other Person acting on behalf of the Company
or any Subsidiary has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, in contravention of
applicable law:  (a) as a kickback or bribe to any Person, or (b) to any
political organization, or the holder of or any aspirant to any elective or
appointive public office, except for personal political contributions not
involving the direct or indirect use of the Company’s or any Subsidiary’s funds.
 
2.29   Pending Changes.  To the Company’s knowledge, there is no pending or
threatened change in any Law, rule, regulation or order applicable to its
business, operations, properties, assets, products and services which is likely
to result in a Material Adverse Change.  To the best of the Company’s knowledge,
there has been no discovery, change or development in the development, design,
manufacture or marketing of any product or service or proposed product or
service of the Company or any Subsidiary, or any product or service that is or
may be competitive with any such product or service or of any new or improved
materials, products, services or processes useful in the business or the
proposed business of the Company or any Subsidiary, to which an informed
investor in the Company would attach importance in its decision to make an
investment in the Company.
 
-13-

--------------------------------------------------------------------------------


 
2.30   Investment Company Act.  The Company is not, nor is it directly or
indirectly controlled by or acting on behalf of, any Person that is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
2.31   Registration Rights.  Except for as set forth in Schedule 2.31 and the
rights granted to the Purchaser under the Registration Rights Agreement, no
Person has demand or other rights to cause the Company to file any registration
statement under the Securities Act relating to any securities of the Company or
any right to participate in any such registration statement, including, without
limitation, piggyback registration rights.
 
2.32   Books and Records.  Each of the Company’s and its Subsidiaries’ books of
account, ledgers, order books, records and documents accurately and completely
reflect in accordance with usual and customary prudent business practices all
material information relating to the Company’s or Subsidiary’s, as appropriate,
business, the location and collection of the Company’s or Subsidiary’s, as
appropriate, assets, and the nature of all transactions giving rise to the
Company’s or Subsidiary’s, as appropriate, obligations and accounts
receivable.  The Company has previously delivered to the Purchaser and its
counsel complete and correct copies of the Amended Charter and Bylaws and all
amendments thereto, as in effect at the time of the Closing and made available
to the Purchaser all minutes and consents reflecting meetings and actions taken
by the Company’s Board of Directors (the “Board”) and stockholders.  Such
minutes and consents constitute complete and accurate records of all meetings
and consents in lieu of meetings of the Board and its committees, or body
performing a similar function and holders of its securities since its date of
incorporation or formation.
 
2.33   Disclosure.  The Company has disclosed to the Purchaser all facts
material to the business, operations, assets, liabilities, prospects,
properties, condition (financial or otherwise) and results of operations of the
Company and each Subsidiary.  None of (i) this Agreement, (ii) any Schedule or
Exhibit to this Agreement, (iii) any other Transaction Documents, or (iv)
excepts as set forth in Schedule 2.33, any document filed by the Company with
the Commission pursuant to the requirements of the Exchange Act (as the
information contained in any such document filed with the Commission is
supplemented, updated and/or amended in light of the disclosures made by the
Company to the Purchaser contained in the documents and materials referenced in
subsections (i), (ii) and (iii) immediately above), contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein and therein not misleading in light of the
circumstances under which such statements were made.  None of the statements,
documents, certificates or other items prepared or supplied by the Company with
respect to the transactions contemplated hereby contains an untrue statement of
a material fact or omits to state a material fact necessary to make the
statements contained therein not misleading in light of the circumstances under
which such statements were made.
 
2.34   Permits.  The Company has all franchises, permits, licenses and any
similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which would have a Material Adverse Change, and
believes it can obtain, without undue burden or expense, any similar authority
for the conduct of its business as presently planned to be conducted.  The
Company is not in default in any material respect under any of such franchises,
permits, licenses or other similar authority.
 
-14-

--------------------------------------------------------------------------------


 
2.35   SEC and NASDAQ Matters.
 
  (a)    The Common Stock is registered pursuant to Section 12(g) of the
Exchange Act and is listed on the NASDAQ Global Market, and the Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or de-listing the Common
Stock from NASDAQ, nor has the Company received any notification that the
Commission or NASDAQ is contemplating terminating or suspending such
registration or listing.  The Company is in compliance with all corporate
governance requirements of NASDAQ.  The Company shall comply with all
requirements of NASDAQ and the Commission with respect to the issuance of the
Preferred Shares, the Warrant, the Dividend Shares, the Conversion Shares and
the Warrant Shares and the listing of the Dividend Shares, the Conversion Shares
and the Warrant Shares.
 
  (b)    Except as set forth in Schedule 2.35, the Company has implemented and
maintains a system of internal control over financial reporting and a system of
disclosure controls and procedures for the purpose of meeting the requirements
of the Commission and the Sarbanes-Oxley Act of 2002 as applicable to the
Company on the date hereof, except where the failure to implement or maintain
such a system would not result, individually or in the aggregate, in a Material
Adverse Change.
 
  (c)    The Company has filed in a timely manner all documents that the Company
was required to file under the Exchange Act during the 12 months preceding the
date of this Agreement.
 
  (d)    The Company has not taken and will not, in violation of applicable Law,
take, any action designed to or that might reasonably be expected to cause or
result in unlawful manipulation of the price of the Common Stock.
 
  (e)    Hein & Associates LLP, who issued their report with respect to the
Company’s financial statements for the year ended December 31, 2006 and who are
reasonably expected by the Company to issue their report with respect to the
financial statements to be incorporated by reference into the Registration
Statement and the prospectus which forms a part thereof from the Company’s
Annual Report on Form 10-K for the year ended December 31, 2007, is, to the
Company’s knowledge, an independent registered public accounting firm as
required by the Securities Act.
 
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER
 
3.1     Representations and Warranties of the Purchaser.  The Purchaser
represents and warrants to the Company that:
 
  (a)    it is an entity all of the equity interests of which are owned by
“accredited investors” within the meaning of Rule 501 of Regulation D under the
Securities Act, as presently in effect;
 
-15-

--------------------------------------------------------------------------------


 
  (b)    the Preferred Shares and the Warrant being purchased by it are being
acquired for its own account for the purpose of investment and not with a view
to, or for resale in connection with, any distribution thereof within the
meaning of the Securities Act; and
 
  (c)    it understands that (i) the Preferred Shares, the Dividend Shares, the
Conversion Shares, the Warrant and the Warrant Shares have not been registered
under the Securities Act by reason of their issuance in a transaction exempt
from the registration requirements of the Securities Act pursuant to
Section 4(2) thereof or Rule 505 or 506 promulgated under the Securities Act,
(ii) the Preferred Shares, the Dividend Shares, the Conversion Shares and the
Warrant Shares must be held indefinitely (subject, however, to the Company’s
obligation to effect the registration of registrable securities in accordance
with the Registration Rights Agreement) unless a subsequent disposition thereof
is registered under the Securities Act or is exempt from such registration, and
(iii) the Preferred Shares, the Dividend Shares, the Conversion Shares, the
Warrant and the Warrant Shares will bear the legend to such effect set forth in
Section 3.3.
 
3.2     Restricted Securities.  The Purchaser agrees not to make any disposition
of all or any portion of the Preferred Shares, the Dividend Shares, the
Conversion Shares, the Warrant or the Warrant Shares unless and until such
securities are registered under the Securities Act and under any other
applicable securities laws or such sale or transfer is exempt from such
registration.
 
3.3     Legend.  The Purchaser acknowledges that the certificates evidencing the
Preferred Shares, the Dividend Shares, the Conversion Shares, the Warrant and
the Warrant Shares will bear the legend set forth below:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
 
The legend set forth above shall be removed by the Company from any certificate
evidencing Preferred Shares, the Dividend Shares, the Conversion Shares or the
Warrant Shares, and the Company shall issue a certificate without such legend to
the holder thereof, upon delivery to the Company of an opinion by counsel (which
may be counsel for the Company) that a registration statement under the
Securities Act is at that time in effect with respect to the legended security
or that such security can be freely transferred in a public sale without such a
registration statement being in effect and that such transfer will not
jeopardize the exemption or exemptions from registration pursuant to which the
Company issued the Preferred Shares, the Dividend Shares, the Conversion Shares
or the Warrant Shares; provided, however, that no opinion shall be required for
dispositions pursuant to Rule 144 under the Securities Act or in any transfer in
compliance with applicable securities laws where the transferee shall receive
securities bearing the legend above.
 
-16-

--------------------------------------------------------------------------------


 
ARTICLE IV
CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER AND THE COMPANY
 
4.1    Conditions to the Purchaser’s Obligations at the Closing.  The
Purchaser’s obligation to purchase and pay for the Preferred Shares and the
Warrant on the Closing Date is, at its option, subject to the satisfaction, on
or before such Closing Date, of the following conditions, any of which may be
waived in whole or in part by the Purchaser:
 
 (a)    Representations and Warranties to be True and Correct.  The
representations and warranties of the Company under this Agreement and in each
other Transaction Document shall be true, complete and correct on and as of the
Closing Date, with the same effect as though such representations and warranties
had been made on and as of such date, and the Company’s Chief Executive Officer
shall have certified to such effect to the Purchaser in writing.
 
 (b)    Performance.  The Company shall have performed and complied with all
agreements and covenants contained herein required to be performed or complied
with by it prior to or at the Closing Date, and the Company’s Chief Executive
Officer shall have certified to the Purchaser in writing to such effect and to
the further effect that all of the conditions set forth in this Article IV have
been satisfied.
 
 (c)    All Proceedings to be Satisfactory.  All corporate and other proceedings
to be taken by the Company in connection with the transactions contemplated
hereby and all documents incident thereto shall be satisfactory in form and
substance to the Purchaser and its counsel, and the Purchaser and its counsel
shall have received all such counterpart originals or certified or other copies
of such documents as they reasonably may request.
 
 (d)    Approvals; No Violation of Law.  The Company shall have obtained any and
all consents, waivers, approvals or authorizations, with or by any governmental
body and all consents, waivers, approvals or authorizations of any other Person,
required for the valid execution of this Agreement and each of the other
Transaction Documents and for the consummation of the transactions contemplated
hereby and thereby including, without limitatation, the approval of The NASDAQ
Stock market, and the purchase and payment of the Preferred Shares and the
Warrant at the Closing Date on the terms and conditions as provided herein shall
not violate any Law applicable to the Company or the Purchaser.
 
 (e)    Consent of Holders of Series A Preferred Stock.  The Company shall have
received any and all consents, waivers or approvals from the holders of Series A
Preferred Stock necessary to issue and deliver the Preferred Shares, the
Warrant, the Dividend Shares, the Conversion Shares and the Warrant Shares and
to consummate the transactions contemplated under the Series B Certificate of
Designations and the Transaction Documents in the form attached hereto as
Exhibit E.
 
 (f)    No Injunction.  No governmental body or any other Person shall have
issued an order, injunction, judgment, decree, ruling or assessment which shall
then be in effect restraining or prohibiting the completion of the transactions
contemplated hereby, nor, to the Company’s knowledge, shall any such order,
injunction, judgment, decree, ruling or assessment be threatened or pending.
 
-17-

--------------------------------------------------------------------------------


 
 (g)    Registration Rights Agreement.  The Company and the Purchaser shall have
executed and delivered the Registration Rights Agreement.
 
 (h)    No Material Adverse Change.  No Material Adverse Change shall have
occurred between the date of this Agreement and the Closing Date, and the
Company’s Chief Executive Officer shall have certified to such effect to the
Purchaser in writing.
 
 (i)     Qualification Under State Securities Laws.  All registrations,
qualifications, permits and approvals required prior to issuance under
applicable state securities laws shall have been obtained for the lawful
execution, delivery and performance of this Agreement and each of the other
Transaction Documents, including without limitation, the offer, sale, issuance
and delivery of the Preferred Shares and the Warrant to be purchased hereunder.
 
 (j)    Series B Certificate of Designations.  On or prior to the Closing, the
Series B Certificate of Designations shall have been filed with the Secretary of
State of the State of Delaware, and the Amended Charter shall be in full force
and effect on the Closing Date.
 
 (k)    Preemptive Rights.  All Persons having any preemptive, first refusal or
other rights with respect to the issuance of the Preferred Shares, the Warrant,
the Dividend Shares, the Conversion Shares or the Warrant Shares shall have
irrevocably waived the same in writing.
 
 (l)    Expenses.  The Company shall have paid the fees and expenses of the
Purchaser, including the fees and disbursements of the Purchaser’s counsel
invoiced at the Closing, in accordance with Section 6.1.
 
(m)   Supporting Documents.  The Purchaser and its counsel shall have received
copies of the following documents:
 
(i)    (A) the Amended Charter, certified as of a recent date by the Secretary
of State of the State of Delaware, (B) a certificate of said Secretary dated as
of a recent date as to the Company’s due incorporation and good standing and the
Company’s payment of all excise taxes, and listing all documents of the Company
on file with said Secretary, and (C) a certificate of the Secretary of State of
the State of California and a certificate from the Franchise Tax Board of the
State of California, dated as of a recent date, with respect to the good
standing of the Company;
 
(ii)   a certificate of the Company’s Secretary dated the Closing Date,
certifying:  (A) that attached thereto is a true and complete copy of the Bylaws
as in effect on the date of such certification; (B) that attached thereto is a
true and complete copy of all resolutions adopted by the Board authorizing the
Series B Certificate of Designations, the execution, delivery, and performance
of each of the Transaction Documents, the issuance, sale and delivery of the
Preferred Shares, the Dividend Shares and the Warrant and the reservation of the
Conversion Shares and the Warrant Shares, and that all such resolutions are in
full force and effect and are the only resolutions adopted in connection with
the transactions contemplated by the Transaction Documents; (C) that the Amended
Charter has not been amended since the date of the last amendment referred to in
the certificate delivered pursuant to clause (i)(A) above; and (D) to the
incumbency and specimen signature of each officer of the Company executing any
of the Transaction Documents, the stock certificates representing the Preferred
Shares and any certificate or instrument furnished pursuant hereto, and a
certification by another officer of the Company as to the incumbency and
signature of the officer signing the certificate referred to in this clause
(ii); and
 
(iii)   such additional supporting documents and other information with respect
to the operations and affairs of the Company and its Subsidiaries as the
Purchaser or its counsel reasonably may request.
 
-18-

--------------------------------------------------------------------------------


 
 (n)    Cross-Receipt.  The Company and the Purchaser shall have executed and
delivered a cross-receipt acknowledging the Company’s delivery to the Purchaser
of the Preferred Shares and the Warrant and the Purchaser’s payment therefor.
 
 (o)    Opinion of Company’s Counsel.  The Purchaser shall have received from
Rutan & Tucker LLP, counsel for the Company, an opinion dated the Closing Date,
in form and scope satisfactory to the Purchaser and its counsel, in the form set
forth in Exhibit F.
 
 (p)    Bank Waivers.  The Borrowers (as defined in the Credit Agreement, as
defined below) shall have obtained waivers from a sufficient number of the
lenders party to that certain Credit Agreement, dated as of February 27, 2007
(as amended, the “Credit Agreement”), among Pacific Ethanol Madera LLC, Pacific
Ethanol Columbia, LLC, Pacific Ethanol Stockton, LLC, Pacific Ethanol Magic
Valley, LLC, Pacific Ethanol Holding Co. LLC, WestLB AG, New York Branch, as
administrative agent, waiving all defaults under the Credit Agreement existing
as of March 17, 2008, in a form substantially satisfactory to the Purchaser.
 
 (q)    No Defaults under Loan Agreements. After giving effect to the waivers
described in Section 4.1(p), on the Closing Date there shall be no Defaults or
Events of Default (as defined in the Credit Agreement) under the Credit
Agreement, nor any defaults or events of default under any other loan agreement
to which the Company or any of its affiliates are party.
 
 (r)     2007 Form 10-K. The Company shall have filed with the Commission its
annual report on Form 10-K for the year ended December 31, 2007 (the “2007 Form
10-K”) on or prior to March 31, 2008 and the audit opinion of the Company’s
independent registered public accounting firm, Hein & Associates LLP, contained
in the 2007 Form 10-K shall not contain a “going concern” qualification.
 
 (s)    Restatement of Prior Period Financial Statements.  The Company shall not
have restated any of the Company’s financial statements nor shall the Company
have filed a Form 8-K with the Commission pursuant to Item 4.02 thereunder with
respect to any of the Company’s financial statements filed with the Commission.
 
 (t)    Securities Litigation.  No class action securities litigation shall have
been commenced against the Company.
 
 (u)    NASDAQ Listing.  The Company’s common stock shall be listed for trading
on The NASDAQ Global Market.
 
4.2    Conditions to the Company’s Obligations at the Closing.  The Company’s
obligation to sell and issue the Preferred Shares and the Warrant being sold and
issued by it on the Closing Date is, at its option, subject to the satisfaction,
on or before such Closing Date, of the following conditions, any of which may be
waived in whole or in part by the Company:
 
 (a)    Representations and Warranties to be True and Correct.  The
representations and warranties of the Purchaser contained in Article III shall
be true, complete and correct on and as of the Closing Date, with the same
effect as though such representations and warranties had been made on and as of
such date.
 
 (b)    Registration Rights Agreement.  The Purchaser shall have executed and
delivered the Registration Rights Agreement.
 
-19-

--------------------------------------------------------------------------------


 
 (c)    Cross Receipt.  The Company and the Purchaser shall have executed and
delivered a cross-receipt acknowledging the Company’s delivery to the Purchaser
of the Preferred Shares and the Warrant and the Purchaser’s payment therefor.
 
 (d)    Purchase Price Paid.  The Purchaser shall have paid the purchase price
for the Preferred Shares and the Warrant to the Company as set forth in
Section 1.2(a).
 
ARTICLE V
COVENANTS OF THE COMPANY
 
The Company covenants and agrees with the Purchaser that:
 
5.1     Reserve for Conversion Shares and Warrant Shares.  The Company shall at
all times reserve and keep available out of its authorized but unissued shares
of Common Stock, for the purpose of effecting the conversion of the Preferred
Shares and effecting the exercise of the Warrant and otherwise complying with
the terms of this Agreement, such number of its duly authorized shares of Common
Stock as shall be sufficient to effect the conversion of the Preferred Shares
and effecting the exercise of the Warrant from time to time outstanding or
otherwise to comply with the terms of this Agreement. If at any time the number
of authorized but unissued shares of Common Stock shall not be sufficient to
effect the conversion of the Preferred Shares and exercise of the Warrant or
otherwise to comply with the terms of this Agreement, the Company will forthwith
take such corporate action as may be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purposes.  The Company will obtain any authorization, consent, approval
or other action by or make any filing with any court or governmental or
administrative body that may be required under applicable federal and state
securities laws in connection with the issuance of shares of Common Stock upon
conversion of the Preferred Shares and upon exercise of the Warrant.
 
5.2     Corporate Existence.  The Company shall preserve and maintain, and,
cause each Subsidiary to preserve and maintain, its corporate existence, rights,
franchises and privileges in the jurisdiction of its incorporation, and qualify
and remain qualified, and cause each subsidiary to qualify and remain qualified,
as a foreign corporation in each jurisdiction in which such qualification is
necessary or desirable in view of its business and operations or the ownership
or lease of its properties.
 
5.3     Preservation of Property and Assets.  The Company shall, and shall cause
each of its Subsidiaries to (a) maintain or cause to be maintained in good
repair, working order and condition the properties now or hereafter owned,
leased or otherwise possessed by it (and make or cause to be made all needed and
proper repairs, renewals, replacements and improvements thereto) which are
necessary so that the business carried on in connection therewith may be
properly conducted at all times and (b) maintain and hold in full force and
effect all franchises, licenses, permits, certificates, authorizations,
qualification, accreditations and other rights, consents and approvals (whether
issued, made or given by a governmental body or otherwise), necessary to own and
operate its properties and to carry on its business as presently conducted and
as presently planned to be conducted.  The Company shall not cause or permit a
Release of any Hazardous Material on, at, in, under, above, to, from or about
any of the property where such Release would violate in any respect, or form the
basis for any claims under, any Environmental Laws.
 
-20-

--------------------------------------------------------------------------------


 
5.4     Properties, Business, Insurance.  The Company shall obtain and maintain
and cause each of its Subsidiaries to maintain as to its respective properties
and business, with financially sound and reputable insurers, insurance against
such casualties and contingencies and of such types and in such amounts as is
customary for companies similarly situated.
 
5.5     Inspection, Consultation and Advice.  The Company shall permit, and
cause each of its Subsidiaries to permit, the Purchaser and such persons as it
may designate to visit and inspect any of the properties of the Company or its
Subsidiaries, examine their books and take copies and extracts therefrom,
discuss the affairs, finances and accounts of the Company or its Subsidiaries
with their officers, employees and public accountants (and the Company hereby
authorizes said accountants to discuss with the Purchaser and such designees
such affairs, finances and accounts), and consult with and advise the management
of the Company and its Subsidiaries as to the Company’s and its Subsidiaries’
affairs, finances and accounts.
 
5.6     Restrictive Agreements Prohibited.  None of the Company or its
Subsidiaries shall become a party to any agreement which by its terms restricts
the Company’s performance of this Agreement or any of the other Transaction
Documents.
 
5.7     Transactions with Affiliates.  Except for transactions contemplated by
this Agreement, transactions with Cascade Investment, L.L.C., a Washington
limited liability company, or as otherwise approved by the Board, none of the
Company or its Subsidiaries shall enter into any transaction with any director,
officer, employee or holder of more than three percent (3%) of the outstanding
capital stock of any class or series of capital stock of the Company or any
Subsidiary, member of the family of any such Person, or any corporation,
partnership, trust or other entity in which any such Person, or member of the
family of any such Person, is a director, officer, trustee, partner or holder of
more than three percent (3%) of the outstanding capital stock thereof.
 
5.8     Payment of Taxes and Indebtedness.  The Company shall pay and discharge,
and cause each Subsidiary to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income, profits or
business, or upon any properties belonging to it, prior to the date on which
penalties attach thereto, and all lawful claims which, if unpaid, might become a
lien or charge upon any properties of the Company or its Subsidiaries; provided,
however, that neither the Company nor any Subsidiary shall be required to pay
any such tax, assessment, charge, levy or claim which is being contested or
extended in good faith and by appropriate proceedings if the Company or such
Subsidiary shall have set aside on its books sufficient reserves, if any, with
respect thereto.  The Company shall pay and cause any Subsidiary to pay, when
due, or in conformity with customary trade terms, all lease obligations, all
trade debt, and all other indebtedness incident to the operations of the Company
or such Subsidiary, except such as are being contested in good faith and by
proper proceedings if the Company or Subsidiary concerned shall have set aside
on its books sufficient reserves, if any, with respect thereto.
 
5.9     Internal Accounting Controls.  The Company shall devise and maintain
systems, and shall cause each of its Subsidiaries to make and keep books,
records and accounts which, in reasonable detail, accurately and fairly reflect
its transactions and dispositions of its assets and shall devise and maintain,
and shall cause each of its Subsidiaries to devise and maintain, internal
accounting controls sufficient to provide reasonable assurances that (a)
transactions are executed in accordance with management’s general or specific
authorization, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP or any other criteria applicable
to such statements, and to maintain accountability for assets, (c) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
-21-

--------------------------------------------------------------------------------


 
5.10    Change of Operations.  The Company shall not, and shall not permit any
of its Subsidiaries to, change the general character of its business as
conducted on the date hereof or as presently proposed to be conducted, or engage
in any type of business not directly related to such business as presently and
normally conducted or as presently proposed to be conducted.
 
5.11    Indemnity.
 
  (a)    The Company agrees to indemnify, defend and hold harmless the
Purchaser, its Affiliates and their respective directors, managers, officers,
members, stockholders, employees, Affiliates, agents, trustees, advisors
(including, without limitation, attorneys, accountants and financial advisors),
attorneys-in-fact, successors and assigns (collectively, “Indemnified Parties”)
from and against any and all losses, claims, liabilities, damages, deficiencies,
costs or expenses (including, without limitation, interest, penalties,
reasonable attorneys’ fees, disbursements and related charges and any costs or
expenses that an Indemnified Party incurs to enforce its right to
indemnification) (collectively, “Losses”) based upon, arising out of or
otherwise in respect of any inaccuracy in or breach of any representations,
warranties, covenants or agreements of the Company contained in this Agreement
or any of the other Transaction Documents.
 
  (b)    The provisions of this Section 5.11 shall not limit or impair any right
or remedy arising from breach of this Agreement or any of the other Transaction
Documents.  In addition to any other remedy provided by law, injunctive relief
may be obtained to enjoin the breach, or threatened breach, of any provision of
this Agreement and each party shall be entitled to specific performance by the
others of their obligations hereunder and thereunder.  All remedies, either
under this Agreement, by law or as may otherwise be afforded to the Purchaser or
the Company, as the case may be, shall be cumulative.
 
5.12    Compliance with Laws.  The Company shall comply, and cause each
Subsidiary to comply, with all applicable Laws.
 
5.13    Use of Proceeds.  The Company agrees to use the net proceeds from the
sale and issuance of the Preferred Shares and the Warrant pursuant to this
Agreement for (a) the payment of outstanding fees in connection with the
construction of certain facilities of the Company, including the Stockton and
Madera facilities, and (b) working capital.
 
5.14    HSR Act Filings.  To the extent required with respect to the Dividend
Shares, the Conversion Shares and the Warrant Shares after the Closing, the
Company will file, and will provide any and all assistance to the Purchaser
necessary to enable the Purchaser to file, all notices, reports and other
documents required to be filed with governmental entities, including without
limitation the Federal Trade Commission and the U.S. Department of Justice, in
connection with the transactions set forth in the Transaction
Documents.  Without limitation, if and as requested by the Purchaser, the
Company shall prepare and file, as promptly as practical, one or more
Notification and Report Forms complying with the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), and related laws, rules
and regulations.  For the avoidance of doubt, after the Closing no Conversion
Shares or Warrant Shares shall be issued to the Purchaser pursuant to the
Transaction Documents until such time as any waiting period required by the HSR
Act in connection with such issuance shall have expired or been terminated.
 
5.15    Stockholder Approval.  As soon as practicable after the date hereof, the
Company shall use its commercially best efforts to hold a meeting of the
Company’s stockholders in compliance with the rules of the Commission regarding
proxies, consents and authorizations of stockholders in Section 14 of the
Exchange Act, and the rules and regulations promulgated thereunder, and shall
make all appropriate filings related thereto (including, without limitation, the
filing of any effective proxy statement) with the Commission to give effect
hereto, to approve the Agreement and the transactions contemplated hereby,
including the issuance of any Dividend Shares and the issuance of any Conversion
Shares as a result of a conversion price adjustment pursuant to Section 5(d) of
the Series B Certificate of Designations.
 
-22-

--------------------------------------------------------------------------------


 
5.16    New Capital Expenditures.  Until such time as the loans represented by
the Secured Promissory Note dated November 28, 2007, and the Secured Promissory
Note dated December 27, 2007, by and between Pacific Ethanol Imperial, LLC, and
the Purchaser (as they have been amended) have been paid in full, the Company
shall not without the written consent of the Purchaser initiate any New Capital
Project, nor shall the Company permit any of its Subsidiaries to initiate any
New Capital Project.
 
5.17    Undertakings of the Company With Respect to Series A Preferred Stock
Transferees.  In connection with any transfer of shares of Series A Preferred
Stock, the Company undertakes to (i) provide written notice to any proposed
transferee of such shares of Series A Preferred Stock prior to the closing of
such transfer advising such transferee(s) that the Series B Preferred Stock is a
series of capital stock that ranks pari passu with the Series A Preferred Stock
with respect to dividend and liquidation rights and (ii) treat any dividend and
liquidation distributions with respect to the Series A Preferred Stock and the
Series B Preferred Stock on a pari passu basis.
 
ARTICLE VI
MISCELLANEOUS
 
6.1     Expenses.  At the Closing the Company shall reimburse the Purchaser for
all legal and accounting fees and expenses incurred by the Purchaser in
connection with the transactions contemplated hereby.  The Company agrees that
the fees and expenses incurred by the Purchaser through the Closing Date in
connection with the transactions contemplated hereby may be paid directly by the
Purchaser to such persons and deducted from the purchase price payable at the
Closing.  The Company shall pay all costs and expenses that it incurs in
connection with the transactions.  The Company further agrees to reimburse the
Purchaser on demand for the Purchaser’s reasonable out of pocket expenses
incurred in connection with any amendment to, or waiver or enforcement of, this
Agreement or the other Transaction Documents.  The Company shall also pay all
stamp and other taxes and duties levied in connection with the issuance of the
Preferred Shares and the Dividend Shares or, upon conversion thereof, the
Conversion Shares or upon exercise of the Warrant, the Warrant Shares.
 
6.2     Survival of Agreements.  All covenants, agreements, representations and
warranties made in any of the Transaction Documents or any certificate or
instrument delivered to the Purchaser pursuant to or in connection with any of
the Transaction Documents shall survive the execution and delivery of all of the
Transaction Documents, the issuance, sale and delivery of the Preferred Shares
and the Warrant, and the issuance and delivery of the Dividend Shares, the
Conversion Shares and the Warrant Shares, and all statements contained in any
certificate or other instrument delivered by the Company hereunder or thereunder
or in connection herewith or therewith shall be deemed to constitute
representations and warranties made by the Company.
 
6.3    Brokerage.  Each party hereto will indemnify and hold harmless the others
against and in respect of any claim for brokerage or other commissions relative
to the Transaction Documents or to the transactions contemplated thereby, based
in any way on agreements, arrangements or understandings made or claimed to have
been made by such party with any third party.
 
-23-

--------------------------------------------------------------------------------


 
6.4    Parties in Interest.  All representations, warranties, covenants and
agreements contained in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto whether so expressed or not.  Without limiting the
generality of the foregoing, all representations, covenants and agreements
benefiting the Purchaser shall inure to the benefit of any and all subsequent
holders from time to time of the Preferred Shares, the Warrant, the Dividend
Shares, the Conversion Shares and the Warrant Shares, as the case may
be.  Nothing in this Agreement shall create or be deemed to create any
third-party beneficiary rights in any Person other than the parties to this
Agreement or their respective successors and assigns except as expressly
provided in this Agreement.
 
6.5    Specific Performance.  Each of the parties hereto acknowledges and agrees
that the breach of this Agreement would cause irreparable damage to the other
party hereto and that the other party hereto will not have an adequate remedy at
law.  Therefore, the obligations of each of the parties hereto under this
Agreement shall be enforceable by a decree of specific performance issued by any
court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith.  Such remedies, however, shall
be cumulative and not exclusive and shall be in addition to any other remedies
which any party may have under this Agreement or otherwise.
 
6.6    Further Assurances.  The Company and the Purchaser each agree to execute
and deliver such other documents or agreements as may be necessary or desirable
for the implementation of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby.
 
6.7    Submission to Jurisdiction; Consent to Service of Process.
 
 (a)    The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of any federal or state court located within Fresno County,
California, over any dispute arising out of or relating to this Agreement or any
of the transactions contemplated hereby and each party hereby irrevocably agrees
that all claims in respect of such dispute or any suit, action or proceeding
related thereto shall be heard and determined in such courts.  The parties
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
 (b)    Each of the parties hereto hereby consents to process being served by
any party to this Agreement in any suit, action or proceeding by the mailing of
a copy thereof in accordance with the provisions of Section 6.8.
 
6.8    Notices.  Any notice, request, demand or other communication required or
permitted to be given to a party pursuant to the provisions of this Agreement
will be in writing and will be effective and deemed given under this Agreement
on the earliest of:  (a) the date of personal delivery, (b) the date of
transmission by facsimile, with confirmed transmission and receipt, (c) two (2)
days after deposit with a nationally-recognized courier or overnight service and
(d) five (5) days after mailing via first-class mail.  All notices not delivered
personally or by facsimile will be sent with postage and other charges prepaid
and properly addressed to the party to be notified at the address set forth for
such party (i) if to the Purchaser, to Lyles United, LLC, 1210 West Olive
Avenue, Fresno, CA, 93728, attention:  Will Lyles, Vice President, with a copy
to Howard Rice Nemerovski Canady Falk & Rabkin, A Professional Corporation,
Three Embarcadero Center, Seventh Floor, San Francisco, CA 94111, attention:
Gary P. Kaplan, facsimile (415) 217-5910, and (ii) if to the Company, to Pacific
Ethanol, Inc., 400 Capitol Mall, Suite 2060, Sacramento, CA 95814,
attention:  Neil Koehler, with a copy to Rutan & Tucker LLP, 611 Anton
Boulevard, 14th Floor, Costa Mesa, CA 92626, attention:  Larry A. Cerutti,
facsimile (714) 546-9035.  Any party hereto (and such party’s permitted assigns)
may change such party’s address for receipt of future notices hereunder by
giving written notice to the Company and the Purchaser.
 
-24-

--------------------------------------------------------------------------------


 
6.9    Governing Law.  This Agreement shall be governed by, and construed,
interpreted and enforced in accordance with, the laws of the State of
California, without giving effect to the principles of conflicts of laws
thereunder which would specify the application of the law of another
jurisdiction.
 
6.10   Entire Agreement.  This Agreement, including the Schedules and Exhibits
hereto, together with the other Transaction Documents, constitutes the sole and
entire agreement of the parties with respect to the subject matter hereof.  All
Schedules and Exhibits hereto are hereby incorporated herein by reference.
 
6.11   Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
6.12   Amendments and Waivers.  This Agreement may not be amended or modified,
and no provisions hereof may be waived, without the written consent of the
Company and the Purchaser.  No action taken pursuant to this Agreement,
including without limitation, any investigation by or on behalf of any party,
shall be deemed to constitute a waiver by the party taking such action of
compliance with any representation, warranty, covenant or agreement contained
herein.  The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach.  No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  All remedies hereunder are cumulative and are not exclusive of any
other remedies provided by law.
 
6.13   Severability.  If any provision of this Agreement shall be declared void
or unenforceable by any judicial or administrative authority, the validity of
any other provision and of the entire Agreement shall not be affected thereby.
 
6.14   Titles and Subtitles; Interpretive Matters.  The titles and subtitles
used in this Agreement are for convenience of reference only and are not to be
considered in construing or interpreting any term or provision of this
Agreement.  No provision of this Agreement will be interpreted in favor of, or
against, any of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof or by reason of the
extent to which any such provision is inconsistent with any prior draft hereof
or thereof.
 
6.15   Facsimile Signatures.  Any signature page delivered by a fax machine
shall be binding to the same extent as an original signature page, with regard
to any agreement subject to the terms hereof or any amendment thereto.  Any
party who delivers such a signature page agrees to deliver promptly an original
counterpart to each party to whom the faxed signature page was sent.
 
-25-

--------------------------------------------------------------------------------


 
6.16   Other Remedies.  In addition to those remedies specifically set forth
herein and in the Transaction Documents, if any, each party may proceed to
protect and enforce its rights under this Agreement and the Transaction
Documents either by suit in equity and/or by action at law, including, but not
limited to, an action for damages as a result of any such breach and/or an
action for specific performance of any such covenant or agreement contained in
this Agreement or in the Transaction Documents.  No right or remedy conferred
upon or reserved to any party under this Agreement or the Transaction Documents
is intended to be exclusive of any other right or remedy, and every right and
remedy shall be cumulative and in addition to every other right and remedy given
under this Agreement and the Transaction Documents or now and hereafter existing
under applicable law.
 
6.17   Certain Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
 
“Affiliate” means, with respect to any Person, (i) any other Person of which
securities or other ownership interests representing more than fifty percent
(50%) of the voting interests are, at the time such determination is being made,
owned, Controlled or held, directly or indirectly, by such Person, or (ii) any
other Person which, at the time such determination is being made, is
Controlling, Controlled by or under common Control with, such Person. As used
herein, “Control”, whether used as a noun or verb, refers to the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management or policies of a Person, whether through the ownership of voting
securities or otherwise.
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of
California are authorized or required by law or other governmental action to
close.
 
 “Closing” shall mean the consummation of the transactions contemplated by this
Agreement and the Transaction Documents.
 
“Closing Date” shall mean the Business Day immediately following the date on
which all of the conditions set forth in Sections 4.1 and 4.2 are satisfied, or
such other date as the parties may agree; provided, however, that if such
conditions are not met (or waived) in full prior to April 30, 2008, the
Purchaser shall not be required to proceed with the Closing and this Agreement
shall terminate and be of no further force or effect.
 
“Commission” shall mean the U. S. Securities and Exchange Commission.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Hazardous Material” shall mean any element, compound, substance or other
material (including, without limitation, any pollutant, contaminant, hazardous
waste, hazardous substance, chemical substance, or product) that is listed,
classified or regulated pursuant to any Environmental Law, including, without
limitation, any petroleum product, by-product or additive, asbestos, presumed
asbestos-containing material, asbestos-containing material, medical waste,
chlorofluorocarbon, hydro chlorofluorocarbon, lead-containing paint,
polychlorinated biphenyls, radioactive material or radon.
 
-26-

--------------------------------------------------------------------------------


 
“Law,” with respect to any Person, shall mean such Person’s certificate of
incorporation or other organizational documents, its by-laws and any foreign,
federal, state or local law, statute, rule, regulation, ordinance, code,
directive, writ, injunction, decree, judgment or order applicable to such
Person.
 
“Lien” or “Liens” shall mean any mortgage, pledge, security interest,
conditional sale or other title retention agreement, encumbrance, lien,
easement, claim, right, covenant, restriction, right of way, warrant, option or
charge of any kind.
 
“Material Adverse Change” shall mean a material adverse change in the business,
operations, assets, liabilities, prospects, properties, condition (financial or
otherwise) or results of operations of the Company and its Subsidiaries, taken
as a whole.
 
“New Capital Project” means any project or series of projects involving the
investment of more than $1.0 million of new capital for the acquisition or
improvement of a fixed asset which extends the life or increases the
productivity of the asset, individually or in the aggregate, which is not
already contemplated by the Company’s cash flow projections as of February 27,
2008, copies of which have been provided to the Purchaser.
 
“Person” shall mean an individual, corporation, trust, partnership, limited
liability company, joint venture, unincorporated organization, government body
or any agency or political subdivision thereof, or any other entity.
 
“Registration Rights Agreement” shall mean the Registration Rights Agreement
between the Company and the Purchaser, in the form attached hereto as Exhibit D.
 
“Release” shall mean any past or present release, spill, leak, leaching,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping.
 
“Subsidiary(ies)” shall mean any other corporation, limited liability company,
association, joint stock company, joint venture or business trust of which, as
of the date hereof or hereafter, (i) more than fifty percent (50%) of the
outstanding voting stock, share capital or other equity interests is owned
either directly or indirectly by any Person or one or more of its Subsidiaries,
or (ii) the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by any Person and/or its
Subsidiaries.  Unless otherwise specified to the contrary herein,
Subsidiary(ies) shall refer to the Company’s Subsidiary(ies).
 
“Transaction Documents” shall mean this Agreement, the Warrant, the Registration
Rights Agreement, and all other agreements and instruments and any other
documents, certificates, instruments or agreements executed pursuant to or in
connection with any such document or this Agreement, as such documents may be
amended from time to time.
 
[SIGNATURE PAGES FOLLOW]
 
-27-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Purchaser have executed this Purchase
Agreement as of the day and year first above written.
 

 
COMPANY: 
PACIFIC ETHANOL, INC. 
     
By: /s/ NEIL M. KOEHLER 
  Name: Neil M. Koehler    Title: CEO         
PURCHASER: 
LYLES UNITED, LLC 
         
By: /s/ GERALD V. LYLES 
 
      Gerald V. Lyles, President 

 
 
 
-28-